695 S.E.2d 268 (2010)
PRESLEY
v.
The STATE.
No. S08G1152.
Supreme Court of Georgia.
June 1, 2010.
Gerard B., Decatur, for appellant.
Gwendolyn Keyes Fleming, District Attorney, Daniel J. Quinn, Gerald Mason, Asst. Dist. Attys., for appellee.
HINES, Justice.
In Presley v. State, 285 Ga. 270, 674 S.E.2d 909 (2009) ("Presley II"), a majority of this Court affirmed the judgment of the Court of Appeals in Presley v. State, 290 Ga.App. 99, 658 S.E.2d 773 (2008) ("Presley I"), which affirmed Presley's conviction for cocaine trafficking. The opinion in Presley II held that it was not an abuse of the trial court's discretion to close the courtroom to spectators during juror voir dire to prevent potential jurors from hearing inherently prejudicial remarks when no alternatives to such exclusion were presented to the trial court. On writ of certiorari, the United States Supreme Court declared that trial courts are required to consider alternatives to such a courtroom closure even if alternatives are not presented to the trial court, and that this Court erred in concluding otherwise. Presley v. Georgia, 558 U.S. ___, 130 S. Ct. 721, 175 L. Ed. 2d 675 (2010). No alternatives to closure were considered in this case. Accordingly, the former judgment of this Court in the case is vacated, the decision of the Court of Appeals is reversed, and the case is remanded to the Court of Appeals for proceedings consistent *269 with the opinion of the Supreme Court of the United States.
Judgment reversed with direction.
All the Justices concur.